



EXHIBIT 10


Margaret M. Pego                Human Resources
Senior Vice President-Human Resources     80 Park Plaza, T4, Newark, NJ 07102
and Chief Human Resources Officer    tel: 973-430-7243 fax: 973-242-5176
email: Margaret.Pego@pseg.com


[serviceslogo.jpg]
September 22, 2015


Daniel J. Cregg
21 Branford Drive
Robbinsville, NJ 08691


Dear Dan:
I am pleased to offer you the position of Executive Vice President and Chief
Financial Officer of Public Service Enterprise Group Incorporated (“PSEG” or
“Enterprise”) in PSEG Services Corporation, effective October 8, 2015. In this
position, you will be paid a base annual salary of $520,000. You shall be
eligible for your next salary review in January 2017. Salary reviews will be
conducted annually thereafter.
You will be eligible to participate in PSEG’s Senior Management Incentive
Compensation Plan (“SMICP”) under the terms and conditions of the SMICP. Your
target incentive award for 2015 will be 75% of your base salary, however, you
may be eligible to receive up to 112.5% of your base salary dependent upon
business results. Targets and awards may be adjusted from time to time in
accordance with established plan procedures. There is no guarantee of payment
under the SMICP, and any such payment will be contingent upon your establishment
and successful completion of goals and objectives. Your first award under the
SMICP, if earned, will be based upon the successful completion of goals and
objectives for 2015 and payable in 2016. Any SMICP award for 2015 will be
prorated based on your promotion date of October 8, 2015. You will be eligible
for a prorated Management Incentive Compensation Plan (“MICP”) award for the
period January 1 to October 7, 2015 for your position as VP Finance, PSE&G.


You will continue to be a participant in the PSEG 2004 Long-Term Incentive Plan
as amended (“LTIP”). It will be recommended to the Organization and Compensation
Committee (“O&CC”) that you be granted a 2016 LTIP award of $800,000. As a
Senior Officer, this and future grants will be in the form of 40% as Restricted
Stock Units (“RSUs”) and 60% as Performance Share Units (“PSUs”). In the future,
the number and form of LTIP grants recommended in any given year will
appropriately reflect your responsibilities and ability to contribute to the
long-term success of PSEG and is subject to the approval of the O&CC of the
Board. All future grants under the LTIP will be subject to the terms of the LTIP
and the related grant award agreements.


You will continue to be eligible to participate in the PSEG Deferred
Compensation Plan For Certain Employees (“Deferred Compensation Plan”), which
will allow you to defer all or a portion of your base pay and/or any cash
incentive you may receive in any given year. In November, you will receive
information regarding participation in the Deferred Compensation Plan for 2016.
For 2016, you will continue to be eligible to participate in the PSEG Equity
Deferral Plan (“Deferred Equity Plan”), which will allow you to defer all or a
portion of the receipt of shares under



--------------------------------------------------------------------------------



D. Cregg                        2                    9/22/2015


the LTIP. In November, you will receive information regarding participation in
the Deferred Equity Plan for 2016.
If, at the time you terminate from employment, you are determined to be a
“specified employee” as defined in Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), your nonqualified deferred compensation
payments will be delayed for six months following your termination of employment
to the extent necessary to satisfy Section 409A.
You will continue to be a Schedule A participant in the Key Executive Severance
Plan of Public Service Enterprise Group Incorporated, as amended from time to
time.
You will be eligible for an annual physical examination through the University
of Pennsylvania.
You will continue to be provided a parking space in the Company parking garage
in Newark, NJ. Aditionally, you will be eligible for a monthly vehicle stipend
of $1,000.
You will be required to own and retain a level of company stock commensurate
with your new position as outlined in the attached Officer Stock Ownership and
Retention Policy.
At all times, your employment with PSEG Services Corporation is and will be
considered at-will, which means that either you or the Company is free to
terminate the employment relationship at any time, for any reason, with or
without cause.
This letter shall not be construed, nor is it intended to be construed, as a
binding contract of employment.
Additionally, enclosed is a booklet referencing the Responsibilities of
Corporate Officers and Directors.
Finally, you will be required to sign the enclosed Confidentiality,
Non-Competition, and Non-Solicitation Agreement, and the enclosed Arbitration
Agreement.
If the foregoing is in accordance with your understanding, please sign this
letter and the enclosed Agreements, and return them to me.    
Sincerely,
                        
/s/ Margaret M. Pego


Margaret M. Pego
Senior Vice President - Human Resources
and Chief Human Resources Officer


                


Agreed to this 22 day of September, 2015.




/s/ Daniel J. Cregg__________________
Daniel J. Cregg







--------------------------------------------------------------------------------



D. Cregg                        3                    9/22/2015




Attachments:
1.
Officer Stock Ownership & Retention Policy

2.
Responsibilities of Corporate Officers and Directors

3.
Confidentiality, Non-Competition and Non-Solicitation Agreement

4.
Arbitration Agreement

                                            



